Name: 90/519/EEC: Council Decision of 24 September 1990 on the conclusion of an Agreement between the European Economic Community and the People's Republic of Bulgaria on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 1990-10-23

 Avis juridique important|31990D051990/519/EEC: Council Decision of 24 September 1990 on the conclusion of an Agreement between the European Economic Community and the People's Republic of Bulgaria on trade and commercial and economic cooperation Official Journal L 291 , 23/10/1990 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 34 P. 0199 Swedish special edition: Chapter 3 Volume 34 P. 0199 COUNCIL DECISION of 24 September 1990 on the conclusion of an Agreement between the European Economic Community and the People's Republic of Bulgaria on trade and commercial and economic cooperation (90/519/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Agreement negotiated between the European Economic Community and the People's Republic of Bulgaria on trade and commercial and economic cooperation is necessary to achieve the European Economic Community's external relations objectives; Whereas some of the economic cooperation measures provided for in the Agreement fall outside the scope of the Treaty, notably those referred to in the context of the common commercial policy, and it is therefore necessary to have recourse also to Article 235 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the People's Republic of Bulgaria on trade and commercial and economic cooperation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Community, the notification provided for in Article 26 of the Agreement (2). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up under Article 23 of the Agreement. Done at Brussels, 24 Septemer 1990. For the Council The President V. SACCOMANDI (1) Opinion delivered on 13 September 1990 (not yet published in the Official Journal).(2) See page 43 of this Official Journal.